
	

115 SRES 78 IS: Expressing the sense of the Senate recognizing 3 years of Russian military aggression in Ukraine.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 78
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2017
			Mr. Menendez (for himself and Mr. Graham) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate recognizing 3 years of Russian military aggression in Ukraine.
	
	
 Whereas, according to conservative estimates from the United Nations, approximately 10,000 people have been killed, over 20,000 wounded, and nearly 2,000,000 internally displaced since the current conflict in Ukraine began in 2014;
 Whereas March 1, 2014, marks 3 years since the Government of the Russian Federation authorized military forces to illegally annex the Crimean region of Ukraine;
 Whereas the Budapest Memorandum on Security Assurances signed by the Russian Federation in December 1994 provided security assurances against the threats or use of force against the territorial integrity or political independence of Ukraine;
 Whereas the United States and other countries stated in a letter to the United Nations that the Russian annexation of Crimea in 2014 was a violation of Ukrainian sovereignty and territorial integrity and thus was a breach of the Budapest Memorandum;
 Whereas, in September 2014, the Russian Federation signed the Minsk I Protocol, which called for an immediate cease-fire and effective monitoring by the Organization for Security and Co-operation in Europe (OSCE);
 Whereas, in February 2015, the Russian Federation signed the Minsk II Protocol, which again called for an immediate cease-fire, the withdrawal of heavy weapons, and effective monitoring by the OSCE;
 Whereas Russian, Ukrainian, and European representatives reaffirmed their commitment to the Minsk agreements at the 2017 Munich Security Conference;
 Whereas Secretary of State Rex Tillerson recently stated that the United States expects Russia to honor its commitments to the Minsk agreements and work to de-escalate violence in Ukraine;
 Whereas the Government of the Russian Federation, despite its commitments to these peace accords, continues to destabilize Ukraine through a variety of military and political maneuvers;
 Whereas OSCE observers still do not have full, unimpeded access to the Ukrainian-Russian border;
 Whereas the Government of the Russian Federation continues to supply weapons, equipment, and personnel to separatists intent on undermining the sovereignty of Ukraine and who recently relaunched a campaign of aggression in January 2017;
 Whereas the Government of the Russian Federation has yet to withdraw its heavy weapons from Ukraine and continues its sabotage and subversion efforts;
 Whereas Russian President Vladimir Putin signed an order recognizing passports issued by separatist rebels in Eastern Ukraine;
 Whereas the Ukraine Freedom Support Act of 2014 (Public Law 113–272) authorized increased military and economic assistance for Ukraine;
 Whereas the Government of the Russian Federation continues to engage in a campaign of disinformation about the conflict in both Ukraine and the West;
 Whereas the defense minister of the Russian Federation recently announced the formation of information warfare troops; Whereas the Government of the Russian Federation has mobilized up to 100,000 troops to Belarus’ border with Lithuania and Poland, reminiscent of actions taken at the Ukrainian border in 2014; and
 Whereas it is longstanding policy of the United States Government not to recognize territorial changes effected by force alone: Now, therefore, be it
		
	
 That the Senate— (1)condemns continued Russian military intervention in the sovereign state of Ukraine;
 (2)calls on the Government of the Russian Federation to immediately cease all activity that seeks to normalize or recognize the Russian-backed rebel separatists in Eastern Ukraine;
 (3)affirms that sanctions imposed on the Russian Federation for destabilizing the international order in Eastern Europe should not be lifted until the Russian Federation complies with all terms of the Minsk agreements and ceases its illegal attempts to annex Ukraine's Crimea; and
 (4)calls on the United States Government, United States allies in Europe, the United Nations, and international partners to continue to pressure the Government of the Russian Federation to uphold its international obligations.
			
